UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period :	January 1, 2015 — December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2016 gets under way, a number of factors in today’s markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. China’s economy, the world’s second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in today’s investing environment poses a challenge. Putnam’s experienced portfolio managers are constantly seeking innovative ways to maneuver in today’s markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Performance summary (as of 12/31/15) Investment objective High current income consistent with what Putnam Investment Management, LLC believes to be prudent risk Net asset value December 31, 2015 Class IA: $11.29 Class IB: $11.18 Total return at net asset value Barclays U.S. Aggregate (as of 12/31/15) Class IA shares* Class IB shares† Bond Index 1 year –1.19% –1.46% 0.55% 5 years 25.73 24.26 17.32 Annualized 4.69 4.44 3.25 10 years 71.88 67.52 55.52 Annualized 5.57 5.29 4.51 Life 489.73 457.73 471.81 Annualized 6.56 6.35 6.46 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s managers What was the bond market environment like during the 12-month reporting period ended December 31, 2015? The bond market was eventful, often volatile, and extremely challenging for investors. Ultimately, bonds ended 0.55% higher, based on the Barclays U.S. Aggregate Bond Index. A major development during the year was the Federal Reserve’s first interest-rate hike in nearly a decade. While the move was generally anticipated throughout the period, the timing and magnitude caused much speculation until the Fed’s announcement on December 16, 2015. Overall, higher-quality bonds faced fewer challenges, while at times, riskier assets experienced tumultuous conditions. Rallies occurred intermittently throughout the period; however, concerns about global economic and geopolitical issues, plunging commodity prices, and volatile financial markets were ongoing, keeping prices restrained. What strategies and holdings affected the fund’s relative performance in this changing environment? Returns were bolstered by a prepayment strategy that took advantage of a changing yield differential between mortgage rates and U.S. Treasury rates, which benefited the fund as mortgage rates rose faster than interest rates. However, these gains were partially offset by the fund’s exposure to agency interest-only collateralized mortgage obligations [IO CMO]. This allocation was negatively affected by concerns early in the year that a low-interest-rate environment would continue, as well as investors’ risk-averse attitude during the second half of the reporting period. In contrast, U.S. term structure strategy was the main detractor from returns — particularly, the short duration that the fund maintained throughout 2015. Duration is a measure of interest-rate sensitivity — a shorter duration results in more limited price moves when interest rates change. Conversely, price moves are typically larger as interest rates change if duration is longer. The fund’s corporate credit strategy also diminished returns, as risk-averse sentiment spilled over from the high-yield bond sector. The drain was modest, however, because holdings were heavily weighted in investment-grade securities. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. In addition, we employed “swaptions” — which gave us the option to enter into a swap contract — to hedge duration and convexity, isolate prepayment risk, and manage downside risks. What is your outlook for the next few months? We are optimistic about many factors, including the U.S. economy, the performance of the U.S. dollar, and market opportunities. We believe that the U.S. economy will grow between 2% and 2.5% over the next year, and expect that the Fed will raise interest rates in 2016, provided that the data indicates that it is appropriate to continue the process of normalizing monetary policy. In our view, these moves will likely occur at a slower pace than in past cycles, however, and we believe the magnitude of any tightening will depend on factors like employment, inflation, oil prices, U.S. dollar strength, and financial market volatility. What strategies do you expect to use in light of this outlook? We expect to continue to de-emphasize interest-rate risk in this environment, as in our opinion, fixed-income investors are simply not getting compensated enough to take on this type of risk. However, we think that wider spreads have created opportunities for investors to make money by allocating to the other three main types of risks that we believe drive the overall risk and return potential in fixed income — namely credit risk, prepayment risk, and liquidity risk. Spread sectors, or the difference between the interest rate offered in two sectors of the bond market for issues of the same maturity, tend to offer progressively higher yields [or returns]. We believe that investors have to be able to differentiate between the securities that offer higher yields — because, in our opinion, they have poor fundamentals and/or have unusually low liquidity — and those whose characteristics are stronger than the risk premium implies. Much of the time, we have found that the best combination of fundamental valuation and relative value can be found in structured products. We expect to continue to focus on commercial mortgages and non-agency residential mortgages because, in our opinion, investor compensation is attractive in those sectors. Going forward, we expect the fixed-income markets to continue to be dynamic. There will likely be periods of volatility, but we recognize that it is the changing nature of these markets that often creates the best opportunities. So, across all market environments, we intend to maintain our longstanding approach of pursuing situations that we believe offer the best attractive relative value — maintaining an ongoing presence in the market’s many sectors and prudently scrutinizing the opportunities that we see unfolding. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate 2Putnam VT Income Fund or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Brett S. Kozlowski , CFA, joined Putnam in 2008 and has been in the investment industry since 1997. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/15 to 12/31/15. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.55% 0.80% Annualized expense ratio for the six-month period ended 12/31/15† 0.56% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/15 for the 6 months ended 12/31/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $2.79 $4.04 $2.85 $4.13 Ending value (after expenses) $977.50 $976.40 $1,022.38 $1,021.12 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Income Fund (the “fund”) at December 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2016 Putnam VT Income Fund5 The fund’s portfolio 12/31/15 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (85.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (9.7%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, January 1, 2046 $3,000,000 $3,249,375 4.687s, June 20, 2045 65,222 71,309 4.667s, May 20, 2045 905,853 989,190 4.654s, June 20, 2045 643,080 702,588 4.554s, May 20, 2045 319,624 347,849 4.524s, June 20, 2065 147,754 160,234 4.516s, June 20, 2045 138,710 150,347 4.511s, May 20, 2065 1,147,145 1,241,682 4.484s, December 20, 2045 55,000 60,407 4.468s, May 20, 2065 283,196 305,944 4.413s, June 20, 2065 69,260 74,744 4s, July 20, 2044 1,817,399 1,954,341 4s, TBA, January 1, 2046 4,000,000 4,247,812 3 1/2s, June 20, 2045 3,034,253 3,174,824 3 1/2s, TBA, January 1, 2046 5,000,000 5,212,500 3s, TBA, January 1, 2046 4,000,000 4,052,188 U.S. Government Agency Mortgage Obligations (75.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, August 1, 2044 1,056,128 1,121,765 3 1/2s, August 1, 2043 852,128 881,653 3s, March 1, 2043 783,505 784,576 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, January 1, 2046 2,000,000 2,260,312 5 1/2s, TBA, January 1, 2046 2,000,000 2,228,125 5s, March 1, 2038 27,401 30,205 4 1/2s, TBA, January 1, 2046 10,000,000 10,800,000 4s, with due dates from June 1, 2042 to September 1, 2045 12,886,495 13,711,429 3 1/2s, July 1, 2043 809,672 837,093 3 1/2s, TBA, February 1, 2046 15,000,000 15,443,621 3 1/2s, TBA, January 1, 2046 15,000,000 15,472,266 3s, TBA, February 1, 2046 58,000,000 57,870,857 3s, TBA, January 1, 2046 81,000,000 80,981,007 Total U.S. government and agency mortgage obligations (cost $228,530,280) U.S. TREASURY OBLIGATIONS (-%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 ∆ $132,000 $133,436 Total U.S. treasury obligations (cost $131,943) MORTGAGE-BACKED SECURITIES (45.2%)* Principal amount Value Agency collateralized mortgage obligations (17.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.463s, 2037 $334,760 $525,473 IFB Ser. 2976, Class LC, 23.208s, 2035 52,420 79,474 IFB Ser. 2979, Class AS, 23.062s, 2034 13,134 14,714 IFB Ser. 3072, Class SM, 22.585s, 2035 224,400 338,216 IFB Ser. 3065, Class DC, 18.869s, 2035 390,475 571,382 IFB Ser. 2990, Class LB, 16.101s, 2034 297,359 389,835 IFB Ser. 3852, Class NT, 5.67s, 2041 654,960 685,677 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M3, 4.572s, 2025 965,000 952,142 Ser. 4132, Class IP, IO, 4 1/2s, 2042 2,306,112 413,025 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4122, Class TI, IO, 4 1/2s, 2042 $922,262 $170,619 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,099,666 176,320 Ser. 3707, Class PI, IO, 4 1/2s, 2025 703,403 61,105 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQ1, Class M3, 4.222s, 2025 450,000 435,297 Ser. 4500, Class GI, IO, 4s, 2045 2,050,028 369,251 Ser. 4116, Class MI, IO, 4s, 2042 2,276,973 454,939 Ser. 4013, Class AI, IO, 4s, 2039 1,778,388 211,138 Ser. 4165, Class AI, IO, 3 1/2s, 2043 2,476,598 430,210 Ser. 303, Class C19, IO, 3 1/2s, 2043 1,273,126 260,227 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,914,221 600,912 Ser. 4122, Class AI, IO, 3 1/2s, 2042 2,292,497 299,311 Ser. 4182, Class GI, IO, 3s, 2043 4,114,410 429,519 Ser. 4141, Class PI, IO, 3s, 2042 2,036,296 236,903 Ser. 4158, Class TI, IO, 3s, 2042 5,011,824 626,077 Ser. 4165, Class TI, IO, 3s, 2042 6,036,905 710,544 Ser. 4176, Class DI, IO, 3s, 2042 4,700,253 539,166 Ser. 4183, Class MI, IO, 3s, 2042 1,946,273 229,660 Ser. 4206, Class IP, IO, 3s, 2041 1,938,271 236,488 Ser. 4215, Class EI, IO, 3s, 2032 2,391,247 296,474 Ser. 4039, Class PI, IO, 2 1/2s, 2027 5,731,691 485,692 FRB Ser. T-56, Class A, IO, 0.524s, 2043 3,933,929 65,697 Ser. 315, PO, zero %, 2043 2,850,233 2,229,310 Ser. 3835, Class FO, PO, zero %, 2041 2,120,248 1,850,150 Ser. 3369, Class BO, PO, zero %, 2037 8,343 7,139 Ser. 3391, PO, zero %, 2037 56,052 50,707 Ser. 3300, PO, zero %, 2037 88,412 76,688 Ser. 3175, Class MO, PO, zero %, 2036 17,117 15,580 Ser. 3210, PO, zero %, 2036 36,529 34,611 Ser. 3326, Class WF, zero %, 2035 7,745 6,033 FRB Ser. T-56, Class 2, IO, zero %, 2043 11,258,320 — FRB Ser. 3117, Class AF, zero %, 2036 6,891 5,248 FRB Ser. 3036, Class AS, zero %, 2035 1,271 1,074 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.37s, 2036 217,169 409,060 IFB Ser. 06-8, Class HP, 23.021s, 2036 288,001 450,851 IFB Ser. 07-53, Class SP, 22.654s, 2037 194,353 302,588 IFB Ser. 05-122, Class SE, 21.624s, 2035 427,247 614,851 IFB Ser. 05-75, Class GS, 18.985s, 2035 213,894 292,264 IFB Ser. 05-106, Class JC, 18.817s, 2035 230,085 346,611 IFB Ser. 05-83, Class QP, 16.298s, 2034 62,472 80,920 IFB Ser. 11-4, Class CS, 12.057s, 2040 332,568 401,808 IFB Ser. 13-103, Class SK, IO, 5.498s, 2043 909,791 226,794 IFB Ser. 13-101, Class SE, IO, 5.478s, 2043 2,614,614 623,821 Ser. 15-4, IO, 4 1/2s, 2045 1,289,889 267,342 Ser. 421, Class C6, IO, 4s, 2045 1,751,491 362,033 Ser. 15-3, Class BI, IO, 4s, 2044 3,406,107 466,977 Ser. 418, Class C24, IO, 4s, 2043 1,668,469 358,310 Ser. 12-124, Class UI, IO, 4s, 2042 5,039,956 946,000 Ser. 12-118, Class PI, IO, 4s, 2042 2,009,413 356,464 Ser. 12-40, Class MI, IO, 4s, 2041 2,463,587 384,764 Ser. 12-62, Class EI, IO, 4s, 2041 2,851,680 434,383 Ser. 12-22, Class CI, IO, 4s, 2041 1,989,795 308,577 Ser. 418, Class C15, IO, 3 1/2s, 2043 3,705,883 770,360 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 1,674,218 237,541 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 2,566,070 467,046 Ser. 13-55, Class IK, IO, 3s, 2043 1,675,723 199,998 Ser. 12-144, Class KI, IO, 3s, 2042 6,163,032 763,353 Ser. 13-55, Class PI, IO, 3s, 2042 2,795,548 288,640 Ser. 13-67, Class IP, IO, 3s, 2042 3,032,947 291,497 6Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-30, Class IP, IO, 3s, 2041 $1,807,232 $161,350 Ser. 13-23, Class LI, IO, 3s, 2041 2,017,661 174,891 Ser. 13-7, Class EI, IO, 3s, 2040 2,551,442 375,445 Ser. 14-28, Class AI, IO, 3s, 2040 3,963,434 479,328 Ser. 13-69, IO, 3s, 2031 2,673,361 306,073 FRB Ser. 03-W10, Class 1, IO, 0.771s, 2043 2,266,898 37,857 Ser. 07-64, Class LO, PO, zero %, 2037 37,562 34,643 Ser. 372, Class 1, PO, zero %, 2036 45,603 44,043 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 2,173,127 432,126 IFB Ser. 13-129, Class SN, IO, 5.748s, 2043 975,446 151,262 Ser. 14-25, Class QI, IO, 5s, 2044 3,513,033 670,497 Ser. 13-3, Class IT, IO, 5s, 2043 1,298,058 254,419 Ser. 11-116, Class IB, IO, 5s, 2040 742,681 37,210 Ser. 13-16, Class IB, IO, 5s, 2040 1,357,029 72,807 Ser. 10-35, Class UI, IO, 5s, 2040 1,433,385 276,930 Ser. 10-9, Class UI, IO, 5s, 2040 6,821,566 1,332,252 Ser. 09-121, Class UI, IO, 5s, 2039 3,022,338 582,616 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 697,348 129,546 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 687,830 109,289 Ser. 12-129, IO, 4 1/2s, 2042 1,393,043 321,152 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,356,535 242,277 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,310,529 234,847 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,225,438 277,427 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 1,370,182 133,058 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 2,268,467 287,256 Ser. 15-94, IO, 4s, 2045 455,301 113,798 Ser. 15-99, Class LI, IO, 4s, 2045 1,638,123 225,685 Ser. 15-53, Class MI, IO, 4s, 2045 2,567,591 590,032 Ser. 14-2, Class IL, IO, 4s, 2044 3,713,832 646,578 Ser. 14-63, Class PI, IO, 4s, 2043 1,625,387 252,910 Ser. 15-52, Class IE, IO, 4s, 2043 1,480,172 291,298 Ser. 13-4, Class IC, IO, 4s, 2042 1,739,024 389,543 Ser. 12-56, Class IB, IO, 4s, 2042 2,641,874 471,968 Ser. 12-50, Class PI, IO, 4s, 2041 1,707,097 268,697 Ser. 14-4, Class IK, IO, 4s, 2039 2,344,301 267,977 Ser. 14-162, Class DI, IO, 4s, 2038 2,169,909 237,161 Ser. 15-69, Class XI, IO, 3 1/2s, 2045 2,188,033 366,758 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,645,152 202,847 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,079,753 262,818 Ser. 12-136, IO, 3 1/2s, 2042 2,431,549 522,905 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,793,000 370,111 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 3,250,241 239,315 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 1,620,957 223,141 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 1,692,549 213,600 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 2,859,163 421,355 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 1,459,495 157,494 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 689,086 90,632 Ser. 15-26, Class AI, IO, 3 1/2s, 2039 3,858,749 500,210 Ser. 13-53, Class PI, IO, 3s, 2041 2,761,310 285,961 Ser. 13-23, Class IK, IO, 3s, 2037 1,354,888 172,206 Ser. 14-46, Class KI, IO, 3s, 2036 1,383,066 149,592 Ser. 14-44, Class IC, IO, 3s, 2028 3,035,082 299,772 Ser. 13-H08, IO, 2.925s, 2063 4,069,419 351,639 Ser. 15-H25, Class CI, IO, 2.234s, 2065 2,957,519 354,902 FRB Ser. 15-H16, Class XI, IO, 2.225s, 2065 2,138,333 270,927 Ser. 15-H15, Class JI, IO, 1.934s, 2065 2,245,020 278,158 Ser. 15-H12, Class AI, IO, 1.852s, 2065 3,694,022 407,497 Ser. 15-H20, Class AI, IO, 1.835s, 2065 2,023,788 243,806 Ser. 15-H10, Class CI, IO, 1.803s, 2065 2,236,878 253,047 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H12, Class GI, IO, 1.8s, 2065 $4,551,289 $506,558 Ser. 15-H09, Class BI, IO, 1.698s, 2065 3,032,539 304,164 Ser. 15-H12, Class EI, IO, 1.693s, 2065 5,114,446 516,048 Ser. 15-H01, Class CI, IO, 1.637s, 2064 3,580,330 281,772 Ser. 15-H17, Class CI, IO, 1.623s, 2065 3,627,869 275,718 Ser. 15-H22, Class EI, IO, 1.62s, 2065 1,859,845 145,254 Ser. 15-H25, Class AI, IO, 1.611s, 2065 4,278,744 412,043 Ser. 15-H28, Class DI, IO, 1.545s, 2065 4,112,387 310,485 Ser. 10-H19, Class GI, IO, 1.401s, 2060 5,657,521 368,870 Ser. 10-151, Class KO, PO, zero %, 2037 217,150 195,018 Ser. 06-36, Class OD, PO, zero %, 2036 5,603 4,757 Commercial mortgage-backed securities (19.1%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 905,000 903,034 FRB Ser. 07-1, Class XW, IO, 0.33s, 2049 3,055,226 15,289 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.344s, 2051 8,464,569 47,218 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.338s,2042 319,000 314,413 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.428s, 2041 817,967 11,242 FRB Ser. 04-4, Class XC, IO, 0.17s, 2042 1,303,084 563 FRB Ser. 05-1, Class XW, IO, zero %, 2042 16,175,089 1,618 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566s, 2045 524,000 502,568 Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 371,423 FRB Ser. 04-PR3I, Class X1, IO, 0.279s, 2041 217,929 1,460 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.51s, 2039 1,937,000 1,933,049 FRB Ser. 06-PW14, Class X1, IO, 0.643s, 2038 7,062,277 99,296 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.574s, 2029 800,874 28,833 CD Commercial Mortgage Trust 144A FRB Ser. 07-CD4, Class XW, IO, 0.367s, 2049 15,336,588 101,528 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.574s, 2047 241,000 244,868 FRB Ser. 11-C2, Class E, 5.574s, 2047 391,000 399,669 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.501s, 2046 6,721,903 421,463 FRB Ser. 14-GC19, Class XA, IO, 1.308s, 2047 7,812,982 546,987 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.105s, 2046 1,245,000 1,175,675 FRB Ser. 13-GC11, Class D, 4.457s, 2046 531,000 479,174 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.766s, 2046 235,000 237,476 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.113s, 2045 3,586,748 331,535 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 444,000 439,338 FRB Ser. 12-CR1, Class XA, IO, 2.079s, 2045 6,365,602 554,708 FRB Ser. 14-CR16, Class XA, IO, 1.249s, 2047 3,034,429 190,648 FRB Ser. 14-UBS6, Class XA, IO, 1.073s, 2047 9,991,654 616,765 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719s, 2046 542,000 401,278 Ser. 14-CR18, Class E, 3.6s, 2047 775,000 552,104 FRB Ser. 07-C9, Class AJFL, 0.98s, 2049 404,000 386,224 FRB Ser. 06-C8, Class XS, IO, 0.522s, 2046 21,973,836 68,008 Putnam VT Income Fund7 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.062s, 2049 $39,745,741 $59,619 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 58,248 57,156 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s,2040 160,842 174,112 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.801s, 2050 490,000 391,331 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s,2049 229,369 229,369 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 1.931s, 2033 165,320 220 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 3.081s, 2032 37,954 33,976 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.054s, 2045 4,153,978 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.459s, 2044 283,000 283,000 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.206s, 2049 45,920,418 133,826 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.527s, 2043 3,492,795 6,973 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.62s, 2046 9,012,715 744,630 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41s, 2046 853,000 771,692 FRB Ser. 13-GC10, Class E, 4.41s, 2046 414,000 333,937 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class XA, IO, 1.733s, 2046 8,183,460 631,587 FRB Ser. 14-GC18, Class XA, IO, 1.262s, 2047 3,838,391 249,495 FRB Ser. 14-GC22, Class XA, IO, 1.071s, 2047 18,072,343 1,116,871 FRB Ser. 14-GC24, Class XA, IO, 0.883s, 2047 4,945,974 257,191 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.631s, 2045 139,000 141,448 FRB Ser. 13-GC13, Class D, 4.069s, 2046 329,000 290,092 FRB Ser. 06-GG6, Class XC, IO, 0.025s, 2038 8,534,660 18 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C17, Class XA, IO, 1.056s, 2047 5,634,991 273,184 FRB Ser. 14-C25, Class XA, IO, 1.009s, 2047 3,993,291 241,195 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 372,000 320,180 Ser. 14-C25, Class E, 3.332s, 2047 517,000 356,356 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 1.869s, 2047 6,175,198 418,678 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.42s, 2047 706,000 661,240 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6 1/8s, 2051 245,873 252,807 FRB Ser. 07-CB20, Class AJ, 6.078s, 2051 643,000 650,395 FRB Ser. 07-LD12, Class A3, 5.937s, 2051 26,604 26,572 FRB Ser. 06-LDP6, Class B, 5.562s, 2043 753,000 747,555 Ser. 06-LDP8, Class B, 5.52s, 2045 262,000 260,926 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 279,636 FRB Ser. 13-LC11, Class XA, IO, 1.55s, 2046 4,258,715 307,650 FRB Ser. 13-C16, Class XA, IO, 1.338s, 2046 7,683,888 419,936 FRB Ser. 06-LDP8, Class X, IO, 0.502s, 2045 17,621,430 42,383 FRB Ser. 07-LDPX, Class X, IO, 0.279s, 2049 17,877,400 98,029 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.216s, 2043 $731,000 $675,581 FRB Ser. 07-CB20, Class B, 6.178s, 2051 357,000 357,036 FRB Ser. 07-CB20, Class C, 6.178s, 2051 369,000 352,140 FRB Ser. 11-C3, Class E, 5.544s, 2046 978,000 989,540 FRB Ser. 11-C3, Class F, 5.544s, 2046 635,000 638,302 FRB Ser. 12-C6, Class E, 5.192s, 2045 391,000 373,249 FRB Ser. 12-C8, Class D, 4.665s, 2045 660,000 624,624 Ser. 13-C10, Class E, 3 1/2s, 2047 743,000 584,815 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 498,000 394,366 FRB Ser. 05-CB12, Class X1, IO, 0.377s, 2037 1,879,209 7,375 FRB Ser. 06-LDP6, Class X1, IO, 0.116s, 2043 18,992,738 640 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 369,539 383,614 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 189,575 196,779 Ser. 98-C4, Class H, 5.6s, 2035 242,488 248,130 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 555,000 522,255 FRB Ser. 06-C6, Class B, 5.472s, 2039 687,000 685,122 Ser. 06-C7, Class A2, 5.3s, 2038 208,538 208,450 Ser. 06-C1, Class AJ, 5.276s, 2041 383,000 386,064 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 2,653,907 16,350 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 871,029 FRB Ser. 07-C2, Class XCL, IO, 0.539s, 2040 57,500,763 354,256 FRB Ser. 05-C7, Class XCL, IO, 0.308s, 2040 2,600,902 23,606 FRB Ser. 05-C2, Class XCL, IO, 0.195s, 2040 1,220,432 66 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.326s, 2048 435,000 360,128 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.266s, 2051 207,000 219,644 FRB Ser. 07-C1, Class A3, 5.836s, 2050 26,839 26,819 FRB Ser. 05-CKI1, Class B, 5.522s, 2037 197,124 197,124 FRB Ser. 05-CKI1, Class C, 5.522s, 2037 864,000 831,151 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.468s, 2039 679,464 1,018 FRB Ser. 05-MCP1, Class XC, IO, 0.028s, 2043 1,017,918 7 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 8.866s, 2037 69,282 4,302 FRB Ser. 05-C3, Class X, IO, 6.729s, 2044 59,911 767 FRB Ser. 06-C4, Class X, IO, 5.96s, 2045 1,533,970 97,867 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 636,000 636,566 Ser. 06-4, Class AJ, 5.239s, 2049 295,000 294,469 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 317,035 FRB Ser. 06-4, Class XC, IO, 0.612s, 2049 46,406,407 51,047 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 14-C17, Class XA, IO, 1.272s,2047 8,215,020 548,845 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C12, Class D, 4.766s, 2046 436,000 400,510 Ser. 14-C17, Class D, 4.698s, 2047 378,000 325,295 FRB Ser. 13-C10, Class E, 4.081s, 2046 633,000 514,882 Ser. 14-C17, Class E, 3 1/2s, 2047 474,000 334,802 Ser. 15-C24, Class D, 3.257s, 2048 575,000 415,584 FRB Ser. 13-C13, Class XB, IO, 0.152s, 2046 55,988,000 559,880 8 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 $256,342 $256,187 Ser. 07-HQ11, Class AJ, 5.508s, 2044 386,000 385,409 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.268s, 2043 320,000 314,048 FRB Ser. 11-C3, Class E, 5.178s, 2049 82,000 83,388 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 883,155 884,921 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 925,658 231,414 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.992s, 2045 539,000 537,814 Ser. 06-C24, Class AJ, 5.658s, 2045 469,000 469,047 FRB Ser. 06-C29, IO, 0.378s, 2048 26,967,910 62,835 FRB Ser. 07-C34, IO, 0.302s, 2046 7,230,741 54,231 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C26, Class XC, IO, 0.044s, 2045 11,031,470 1,434 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 442,000 390,507 Ser. 14-LC18, Class D, 3.957s, 2047 628,000 492,517 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5 1/8s, 2046 600,000 613,134 FRB Ser. 13-C17, Class XA, IO, 1.559s, 2046 6,953,034 479,759 FRB Ser. 13-C14, Class XA, IO, 0.893s, 2046 19,303,631 862,100 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.541s, 2044 106,000 111,311 Ser. 11-C4, Class E, 5.265s, 2044 368,000 381,027 FRB Ser. 14-C19, Class E, 4.971s, 2047 1,105,000 897,245 FRB Ser. 12-C7, Class D, 4.838s, 2045 931,000 932,490 Ser. 12-C7, Class F, 4 1/2s, 2045 645,000 581,661 Ser. 14-C19, Class D, 4.234s, 2047 504,000 423,102 Ser. 13-C12, Class E, 3 1/2s, 2048 662,000 525,231 FRB Ser. 12-C9, Class XA, IO, 2.168s, 2045 9,291,532 852,312 FRB Ser. 11-C5, Class XA, IO, 1.943s, 2044 3,162,715 229,328 FRB Ser. 12-C10, Class XA, IO, 1.747s, 2045 11,856,175 973,629 FRB Ser. 13-C11, Class XA, IO, 1.47s, 2045 8,948,878 530,796 FRB Ser. 13-C12, Class XA, IO, 1.441s, 2048 4,042,094 270,456 FRB Ser. 12-C9, Class XB, IO, 0.707s, 2045 8,807,000 380,462 Residential mortgage-backed securities (non-agency) (8.5%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A2, 1.313s, 2046 1,300,000 1,135,030 FRB Ser. 15-RR6, Class 3A2, 1.183s, 2046 260,000 221,702 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-SD2, Class M2, 1.222s, 2036 750,000 615,000 Countrywide Asset-Backed Certificates Trust Ser. 04-9, Class MF1, 5 1/8s, 2034 258,207 245,729 Ser. 04-13, Class MF1, 5.071s, 2035 609,844 590,389 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA1, Class M3, 5.122s, 2028 2,350,000 2,288,665 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class M3, 5.222s, 2028 250,000 249,063 FRB Ser. 15-DNA3, Class M3, 5.122s, 2028 865,000 851,572 First Franklin Mortgage Loan Trust FRB Ser. 06-FF1, Class M1, 0.862s, 2036 700,000 547,025 First NLC Trust FRB Ser. 05-2, Class M2, 0.942s,2035 300,000 239,798 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Fremont Home Loan Trust FRB Ser. 05-B, Class M5, 1.352s, 2035 $1,000,000 $791,235 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class 1A1B, 0.782s, 2035 658,594 533,461 GSAA Home Equity Trust FRB Ser. 05-9, Class M1, 0.902s, 2035 500,000 390,000 GSAA Trust FRB Ser. 05-6, Class M2, 0.902s, 2035 625,000 451,370 FRB Ser. 05-6, Class M1, 0.852s, 2035 750,000 605,925 GSAMP Trust FRB Ser. 06-HE2, Class M1, 0.742s, 2046 F 3,500,000 2,730,000 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-5AR, Class 1M4, 1.052s, 2035 450,000 352,679 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 180,000 136,350 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 223,134 222,510 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-2, Class M5, 1.072s, 2035 625,000 509,375 FRB Ser. 05-3, Class M3, 0.922s, 2035 350,000 271,705 Soundview Home Loan Trust FRB Ser. 05-CTX1, Class M4, 1.042s, 2035 425,000 331,500 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR1, Class A2B, 1.222s, 2045 665,849 579,050 FRB Ser. 05-AR11, Class A1C3, 0.932s, 2045 684,008 574,430 FRB Ser. 05-AR19, Class A1C3, 0.922s, 2045 1,970,503 1,665,075 FRB Ser. 05-AR13, Class A1C4, 0.852s, 2045 3,847,020 3,193,026 FRB Ser. 05-AR17, Class A1B2, 0.832s, 2045 1,907,140 1,644,527 FRB Ser. 05-AR19, Class A1B2, 0.832s, 2045 262,738 224,641 FRB Ser. 05-AR6, Class 2A1C, 0.762s, 2045 688,437 592,056 Total mortgage-backed securities (cost $121,445,290) CORPORATE BONDS AND NOTES (27.7%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $45,000 $41,174 Agrium, Inc. sr. unsec. unsub. 5 1/4s, 2045 (Canada) 46,000 42,879 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 275,000 290,125 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 101,000 88,153 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 66,182 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 57,549 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 50,000 46,836 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 109,492 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 90,726 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.4s, 2020 110,000 121,336 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6s, 2041 (Canada) 15,000 10,519 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 226,000 163,669 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 152,000 105,640 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Basic materials cont. LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 $145,000 $117,592 MeadWestvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 230,000 298,038 MeadWestvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 39,000 48,121 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 245,000 235,199 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 100,000 102,068 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 20,000 19,300 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 101,599 Westrock (RKT) Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 34,445 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 365,000 434,344 Capital goods (0.6%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 110,000 107,525 Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 155,000 163,990 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 308,000 408,885 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 65,000 65,705 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 65,000 65,531 Northrop Grumman Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 55,000 72,654 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 259,272 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2041 90,000 101,241 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 3.8s, 2018 110,000 113,980 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 146,625 Communication services (3.1%) American Tower Corp. sr. unsec. notes 4s, 2025 R 235,000 230,993 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 235,000 215,165 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 235,000 225,856 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 85,000 83,420 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 167,000 167,274 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 83,000 82,919 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 257,532 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 15,000 15,769 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 43,000 44,559 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 678,829 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 325,000 404,979 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 88,876 SBA Tower Trust 144A sr. notes 5.101s, 2017 475,000 481,632 CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Communication services cont. SBA Tower Trust 144A sr. notes 2.933s, 2017 $175,000 $175,685 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 235,507 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 555,000 750,081 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 250,000 246,875 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 157,249 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 90,767 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 605,000 676,156 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 11,000 12,532 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 53,400 1,473,306 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 250,000 250,299 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 541,000 483,815 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 85,000 78,423 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 48,650 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 92,000 103,858 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 483,734 Conglomerates (0.1%) General Electric Co. jr. unsec. sub. FRB Ser. A, 4s, perpetual maturity 123,450 123,450 Consumer cyclicals (2.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 210,000 271,560 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 420,000 519,752 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2045 230,000 299,754 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 30,000 30,432 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 203,000 219,965 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 150,000 127,052 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 481,000 613,127 D.R. Horton, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2023 120,000 127,950 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 135,000 128,565 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 294,601 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 50,000 49,039 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 56,426 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 592,804 General Motors Co. sr. unsec. notes 6 1/4s, 2043 90,000 95,088 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3s, 2017 91,000 91,311 10 Putnam VT Income Fund CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Consumer cyclicals cont. General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 $37,000 $35,879 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45s, 2022 110,000 105,518 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 75,000 74,250 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) 280,000 290,466 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 421,669 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 78,000 86,320 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 37,000 39,717 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 110,000 104,573 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 109,000 105,730 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 280,000 309,400 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 125,000 132,500 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 152,000 171,287 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 118,280 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 61,241 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 24,000 27,836 McGraw Hill Financial, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 145,000 148,358 Nordstrom, Inc. sr. unsec. unsub. notes 6.95s,2028 105,000 128,385 NVR, Inc. sr. unsec. notes 3.95s, 2022 90,000 90,445 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 110,000 111,243 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 114,000 132,126 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 56,000 54,503 QVC, Inc. company guaranty sr. notes 4.85s, 2024 276,000 264,154 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 40,000 40,100 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 100,000 92,547 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 574,155 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 40,000 39,550 Consumer staples (1.9%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 4s, 2024 120,000 124,472 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 275,000 396,399 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 499,569 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 345,000 436,184 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 96,000 107,918 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 7/8s, 2019 20,000 20,550 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 25,000 24,125 CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Consumer staples cont. Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R $75,000 $74,250 CVS Health Corp. sr. unsec. unsub. notes 5 1/8s,2045 75,000 79,007 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 80,000 85,721 CVS Pass-Through Trust sr. notes 6.036s, 2028 29,489 32,494 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 692,526 816,436 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 127,974 129,301 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 40,000 37,196 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 180,000 219,364 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 419,000 449,689 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 160,000 160,060 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2044 (Mexico) 200,000 174,046 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6 7/8s,2039 30,000 35,556 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 211,000 244,918 McDonald’s Corp. sr. unsec. unsub. notes 6.3s,2037 345,000 406,141 McDonald’s Corp. sr. unsec. unsub. notes 5.7s,2039 145,000 157,689 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95s, 2042 200,000 203,137 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 17,351 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 24,017 Walgreens Boots Alliance, Inc. sr. unsec. unsub. notes 3.3s, 2021 205,000 200,828 Energy (1.1%) Anadarko Petroleum Corp. sr. unsec. notes 7.2s,2029 91,000 93,481 Anadarko Petroleum Corp. sr. unsec. notes 6.45s,2036 275,000 265,061 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 22,000 7,838 California Resources Corp. 144A company guaranty notes 8s, 2022 58,000 30,523 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 100,000 81,009 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 100,000 82,440 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 86,000 52,890 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 21,000 13,230 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 99,283 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 206,000 222,248 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 248,500 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 153,885 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 360,000 215,214 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Energy cont. Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) $215,000 $137,600 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 825,000 614,625 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 130,000 101,692 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 172,000 181,513 Williams Cos., Inc. (The) sr. unsec. sub. notes 4.55s, 2024 100,000 69,458 Williams Partners LP sr. unsec. sub. notes 5.4s,2044 233,000 156,339 Williams Partners LP sr. unsec. sub. notes 4.3s,2024 232,000 183,932 Financials (12.4%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 167,000 205,161 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 545,000 704,136 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 105,000 103,133 Ally Financial, Inc. sub. unsec. notes 5 3/4s,2025 150,000 151,875 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 265,000 251,789 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 706,000 928,390 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 975,000 870,335 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. notes 4.6s, 2024 R 330,000 312,675 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 405,000 471,802 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 140,000 143,080 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 400,000 430,000 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 200,000 214,000 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 148,499 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 542,925 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 503,000 505,515 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 140,000 147,525 Barclays PLC jr. unsec. sub. FRB 6 5/8s, perpetual maturity (United Kingdom) 247,000 243,913 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 5,000 5,050 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 545,000 534,716 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 114,250 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 209,989 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s,2022 210,000 218,500 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 225,000 222,154 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 22,000 22,284 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 163,000 162,368 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 100,000 101,500 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 56,000 55,020 CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Financials cont. Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity $244,000 $234,850 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 1,224,000 1,220,175 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 33,000 32,711 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 70,000 71,225 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 459,084 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 260,407 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 175,000 216,038 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 200,000 193,370 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 225,000 224,438 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 224,000 268,093 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 332,000 306,487 Duke Realty LP company guaranty sr. unsec. unsub. notes 3 7/8s, 2021 R 190,000 193,728 EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 R 300,000 305,692 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 25,000 24,094 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 171,000 152,831 Five Corners Funding Trust 144A sr. unsec. bonds 4.419s, 2023 235,000 244,878 GE Capital International Funding Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 344,000 351,046 GE Capital Trust I company guaranty unsec. sub. FRB 6 3/8s, 2067 765,000 795,122 General Electric Capital Corp. company guaranty sr. unsec. notes 6 3/4s, 2032 101,000 131,967 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 204,000 55,080 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6 3/4s, 2037 454,000 531,207 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 400,000 438,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 396,716 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 105,000 101,557 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 175,000 168,016 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (United Kingdom) 130,000 195,325 HSBC Holdings PLC jr. unsec. sub. FRB 6 3/8s, perpetual maturity (United Kingdom) 315,000 311,063 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 720,000 784,592 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 360,000 359,550 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 260,000 278,525 12 Putnam VT Income Fund CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Financials cont. Intesa Sanpaolo SpA 144A unsec. sub. notes 5.017s, 2024 (Italy) $200,000 $196,770 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 156,000 158,808 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 45,000 51,824 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7s, 2037 220,000 204,600 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 300,000 370,292 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 925,000 1,036,000 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 518,000 526,370 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 705,000 1,023,731 Merrill Lynch & Co., Inc. unsec. sub. FRN 1.272s,2026 100,000 86,011 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 300,000 340,965 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 920,000 1,122,400 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 92,863 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 170,000 174,345 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R 355,000 368,313 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8 1/4s, 2031 205,000 266,136 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 73,000 75,920 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 75,000 63,938 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 515,000 557,817 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 100,000 99,278 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 42,000 44,649 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s,2037 715,000 713,213 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 149,000 151,235 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 226,000 218,655 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 335,093 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 124,771 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 265,000 279,598 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 530,000 536,972 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 515,000 546,935 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 200,000 195,374 Santander Issuances SAU 144A company guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 99,999 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 52,052 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 40,000 40,276 CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Financials cont. Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R $40,000 $39,945 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership company guaranty sr. unsec. unsub. notes 5s, 2018 R 185,000 194,232 Standard Chartered Bank 144A unsec. sub. notes 8s, 2031 (United Kingdom) 100,000 123,827 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014s, perpetual maturity (United Kingdom) 600,000 644,250 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.512s, 2037 1,525,000 1,237,156 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 418,815 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 239,000 295,495 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 †† 200,000 209,000 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 333,858 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 115,000 120,175 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.6s, 2038 1,110,000 1,432,646 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 145,000 160,242 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 265,000 264,358 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6 1/2s, 2037 218,000 221,543 Health care (0.6%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 60,000 59,216 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 75,000 73,128 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 37,000 37,040 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 302,000 380,228 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 195,000 184,142 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s,2019 90,000 96,975 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s,2021 277,000 296,390 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 95,000 94,763 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 R 95,000 90,250 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 125,000 126,241 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2026 R 15,000 15,300 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 102,809 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 168,908 Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 199,000 200,932 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 281,000 292,055 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s,2018 115,000 126,644 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 220,000 218,900 Putnam VT Income Fund 13 CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $74,358 $76,402 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 210,000 219,744 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 244,629 273,373 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 179,171 189,921 Utilities and power (3.6%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.8s, 2035 255,000 282,451 Avangrid, Inc. company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 170,000 208,338 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 23,000 24,380 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 195,000 232,335 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 205,000 196,599 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 662,568 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 380,000 367,687 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 220,000 208,714 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 999,000 944,055 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 250,000 307,102 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2019 (Netherlands) 180,000 194,482 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 232,664 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 134,463 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 263,831 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 58,000 59,009 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 245,000 246,723 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 140,000 151,070 Kansas Gas and Electric Co. sr. bonds 5.647s, 2021 129,132 129,939 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 86,000 64,992 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 85,000 78,669 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 225,150 MidAmerican Energy Holdings Co. sr. unsec. unsub. bonds 6 1/8s, 2036 245,000 285,705 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 223,318 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 161,000 193,321 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 165,000 171,471 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 188,968 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 2037 265,000 308,515 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 253,578 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 450,000 461,302 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 9,967 CORPORATE BONDS AND NOTES (27.7%)* cont. Principal amount Value Utilities and power cont. Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974s, 2067 $610,000 $495,625 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 415,000 496,055 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 915,000 690,825 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 815,000 607,175 Total corporate bonds and notes (cost $72,442,937) ASSET-BACKED SECURITIES (5.3%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2017 $3,204,000 $3,204,000 FRB Ser. 15-2, Class A, 1.235s, 2017 2,519,000 2,519,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 8,515,000 8,515,000 Total asset-backed securities (cost $14,238,000) MUNICIPAL BONDS AND NOTES (0.4%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $488,730 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 392,912 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 286,531 Total municipal bonds and notes (cost $892,234) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.059/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.059 $42,160,800 $75,468 (2.343)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.343 42,160,800 74,203 Barclays Bank PLC (2.25625)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.25625 41,747,800 155,302 2.04375/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.04375 41,747,800 58,447 Citibank, N.A. 2.1015/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.1015 41,747,800 112,719 (2.3635)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.3635 41,747,800 59,282 (2.087)/3 month USD-LIBOR-BBA/ May-18 May-16/2.087 38,616,500 6,951 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.915 5,283,600 279,080 (3.315)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/3.315 5,283,600 141,548 Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/2.82 7,727,625 26,042 (2.18625)/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.18625 38,616,500 4,634 Total purchased swap options outstanding (cost $2,043,347) 14Putnam VT Income Fund PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/Strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/$99.63 $23,000,000 $188,002 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/100.22 11,000,000 85,602 Total purchased options outstanding (cost $359,219) PREFERRED STOCKS (0.1%)* Shares Value HSBC USA, Inc. $0.88 pfd. 15,500 $342,240 Total preferred stocks (cost $348,330) Principal amount/ SHORT-TERM INVESTMENTS (10.8%)* shares Value Putnam Short Term Investment Fund 0.33% L Shares 18,920,214 $18,920,214 U.S. Treasury Bills 0.04%, April 28, 2016 § $1,617,000 1,615,645 U.S. Treasury Bills 0.11%, April 21, 2016 ∆ § 472,000 471,706 U.S. Treasury Bills 0.06%, February 18, 2016 ∆ § 2,121,000 2,120,703 U.S. Treasury Bills 0.14%, February 11, 2016 # ∆ § 4,496,000 4,495,375 U.S. Treasury Bills 0.03%, February 4, 2016 # ∆ 1,260,000 1,259,890 U.S. Treasury Bills 0.14%, January 14, 2016 # 60,000 59,998 Total short-term investments (cost $28,944,930) Total investments (cost $469,376,510) Key to holding’s abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rateat the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rateor yield at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that payinterest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produceless current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only REGS Securities sold under Regulation S may not be offered, soldor delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $267,112,710. † This security is non-income-producing. †† This interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $197,397,738 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/15 contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 143 $21,986,250 Mar-16 $9,301 U.S. Treasury Bond 30 yr (Short) 18 2,767,500 Mar-16 (4,986) U.S. Treasury Bond Ultra 30 yr (Long) 110 17,455,625 Mar-16 101,891 U.S. Treasury Note 2 yr (Long) 12 2,606,813 Mar-16 (4,524) U.S. Treasury Note 5 yr (Long) 285 33,721,289 Mar-16 (97,809) U.S. Treasury Note 10 yr (Short) 26 3,273,563 Mar-16 14,573 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/15 (premiums $3,004,725) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.201/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.201 $21,080,400 $129,012 (2.201)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.201 21,080,400 131,331 Barclays Bank PLC (2.15)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.15 20,873,900 82,869 2.15/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.15 20,873,900 177,637 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/ May-18 May-16/2.587 38,616,500 386 2.387/3 month USD-LIBOR-BBA/ May-18 May-16/2.387 38,616,500 1,545 2.2325/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.2325 20,873,900 100,195 (2.2325)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.2325 20,873,900 162,816 Putnam VT Income Fund15 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/15 (premiums $3,004,725) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 $5,283,600 $501,446 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/1.885 7,727,625 77 2.58625/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.58625 77,233,000 772 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 591,117 Total WRITTEN OPTIONS OUTSTANDING at 12/31/15 Expiration Contract (premiums $358,359) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/$98.84 $23,000,000 $100,993 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.05 23,000,000 53,843 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/98.53 22,000,000 39,182 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/97.69 11,000,000 5,368 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/15 Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $5,109,025 $(125,186) $(29,683) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 10,177,200 (67,292) (43,355) 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 5,109,025 (129,815) (46,390) FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/15 cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 $5,109,025 $(135,941) $(78,189) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 20,354,400 (142,990) (93,834) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 5,109,025 (143,053) (93,873) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 22,377,500 148,251 121,957 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 22,377,500 143,053 110,769 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 40,708,800 130,268 76,288 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 20,354,400 62,325 35,824 (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 22,377,500 128,834 32,000 (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 22,377,500 127,552 12,531 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/15 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 4s, January1,2046 $6,000,000 1/13/16 $6,347,813 Federal National Mortgage Association, 3 1/2s, January1,2046 15,000,000 1/13/16 15,472,266 Federal National Mortgage Association, 3s, January1,2046 81,000,000 1/13/16 80,981,013 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,962,000 $(51,874) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $(3,846) 9,962,000 136,408 9/30/25 2.3975% 3 month (132,854) USD-LIBOR-BBA 9,962,000 (87,737) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 70,913 40,112,000 (235,185) 10/9/25 3 month USD-LIBOR-BBA 2.155% (105,133) 20,056,000 234,390 10/9/25 2.3225% 3 month (141,333) USD-LIBOR-BBA 20,056,000 (133,015) 10/28/25 3 month USD-LIBOR-BBA 2.055% (275,899) 10,028,000 127,785 10/28/25 2.235% 3 month 32,441 USD-LIBOR-BBA 40,112,000 (289,336) 10/28/25 3 month USD-LIBOR-BBA 2.0775% (491,695) 16Putnam VT Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $20,056,000 $278,514 10/28/25 2.2625% 3 month $36,881 USD-LIBOR-BBA 20,056,000 (130,629) 10/29/25 3 month USD-LIBOR-BBA 2.12% (151,936) 10,028,000 130,232 10/29/25 2.31% 3 month (35,249) USD-LIBOR-BBA 30,084,000 (189,926) 10/27/25 3 month USD-LIBOR-BBA 2.07125% (357,397) 15,042,000 189,331 10/27/25 2.25% 3 month 24,621 USD-LIBOR-BBA 15,042,000 124,650 9/29/25 2.235% 3 month (56,597) USD-LIBOR-BBA 4,342,000 (58) 9/29/25 2.162% 3 month (23,044) USD-LIBOR-BBA 2,543,000 (34) 9/30/25 2.07% 3 month 8,297 USD-LIBOR-BBA 6,900,000 (91) 10/1/25 2.02% 3 month 60,579 USD-LIBOR-BBA 12,388,000 (164) 10/6/25 1.945% 3 month 198,616 USD-LIBOR-BBA 12,388,000 (164) 10/6/25 1.939% 3 month 205,481 USD-LIBOR-BBA 10,733,000 (142) 10/7/25 3 month USD-LIBOR-BBA 2.00608% (112,293) 9,056,700 (120) 10/28/25 2.013% 3 month 99,547 USD-LIBOR-BBA 3,008,400 (40) 10/28/25 2.044% 3 month 24,450 USD-LIBOR-BBA 19,858,900 158,609 12/2/25 2.119% 3 month 227,954 USD-LIBOR-BBA 7,906,000 (104) 12/7/25 2.1765% 3 month (11,308) USD-LIBOR-BBA 143,192,000 E (84,243) 3/16/21 1.70% 3 month 560,405 USD-LIBOR-BBA 8,491,000 E 7,768 3/16/26 2.20% 3 month 30,218 USD-LIBOR-BBA 15,812,000 118,381 12/7/25 3 month USD-LIBOR-BBA 2.14% 87,560 21,083,000 165,223 12/9/25 3 month USD-LIBOR-BBA 2.245% 5,705 1,775,000 (23) 11/12/25 3 month USD-LIBOR-BBA 2.2195% 12,587 6,037,800 (80) 11/24/25 2.09% 3 month 33,836 USD-LIBOR-BBA 6,950,600 (92) 12/1/25 3 month USD-LIBOR-BBA 2.115% (26,470) 7,906,000 (104) 12/7/25 2.169% 3 month (5,837) USD-LIBOR-BBA 7,980,000 (105) 12/9/25 3 month USD-LIBOR-BBA 2.14% (16,983) 7,980,000 (105) 12/9/25 3 month USD-LIBOR-BBA 2.11% (39,050) 7,001,000 E 14,084 3/16/46 2.65% 3 month (5,253) USD-LIBOR-BBA 182,792,000 E 193,474 3/16/18 1.20% 3 month 520,672 USD-LIBOR-BBA 4,025,180 (53) 12/23/25 3 month USD-LIBOR-BBA 2.1275% (17,681) 11,915,300 (157) 12/30/25 3 month USD-LIBOR-BBA 2.195% 17,400 13,649,800 (51) 1/4/18 3 month USD-LIBOR-BBA 1.1875% 2,570 5,591,200 (53) 1/4/21 1.7735% 3 month (13,835) USD-LIBOR-BBA 14,628,900 (55) 1/4/18 3 month USD-LIBOR-BBA 1.18997% 3,471 13,649,800 (51) 1/4/18 3 month USD-LIBOR-BBA 1.1845% 1,751 5,591,200 (53) 1/4/21 1.776% 3 month (14,511) USD-LIBOR-BBA 5,591,200 (53) 1/4/21 1.779% 3 month (15,322) USD-LIBOR-BBA Putnam VT Income Fund17 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $28,278,700 $(106) 1/4/18 3 month USD-LIBOR-BBA 1.1895% $6,426 13,649,800 (51) 1/4/18 3 month USD-LIBOR-BBA 1.1825% 1,218 5,591,200 (53) 1/4/21 1.76% 3 month (10,184) USD-LIBOR-BBA 2,058,000 (27) 1/4/26 3 month USD-LIBOR-BBA 2.223% 7,482 Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $292,038 $— 1/12/41 4.00% (1 month Synthetic TRS Index $605 USD-LIBOR) 4.00% 30 year Fannie Mae pools 459,989 — 1/12/41 4.50% (1 month Synthetic TRS Index 859 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 618,114 — 1/12/40 4.50% (1 month Synthetic MBX Index 287 USD-LIBOR) 4.50% 30 year Fannie Mae pools 470,221 — 1/12/42 4.00% (1 month Synthetic TRS Index 754 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,432,928 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,971 USD-LIBOR) 4.00% 30 year Fannie Mae pools 140,490 — 1/12/40 4.00% (1 month Synthetic MBX Index (15) USD-LIBOR) 4.00% 30 year Fannie Mae pools 332,706 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,248 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,168,830 — 1/12/40 4.00% (1 month Synthetic MBX Index (126) USD-LIBOR) 4.00% 30 year Fannie Mae pools 57,598 — 1/12/38 6.50% (1 month Synthetic TRS Index 213 USD-LIBOR) 6.50% 30 year Fannie Mae pools 148,184 — 1/12/41 5.00% (1 month Synthetic MBX Index (9) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,122,742 — 1/12/40 4.50% (1 month Synthetic MBX Index 521 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,061,209 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,987) USD-LIBOR 6.00% 30 year Fannie Mae pools 586,087 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,166 USD-LIBOR) 6.50% 30 year Fannie Mae pools 187,021 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (457) USD-LIBOR 5.00% 30 year Fannie Mae pools 433,494 — 1/12/43 3.50% (1 month Synthetic TRS Index 920 USD-LIBOR) 3.50% 30 year Fannie Mae pools 18 Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $210,854 $— 1/12/43 3.50% (1 month Synthetic TRS Index $447 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,769,378 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 403 USD-LIBOR 5.50% 30 year Fannie Mae pools 2,270,178 — 1/12/40 5.00% (1 month Synthetic MBX Index (130) USD-LIBOR) 5.00% 30 year Fannie Mae pools 16,771,105 — 1/12/41 5.00% (1 month Synthetic MBX Index (968) USD-LIBOR) 5.00% 30 year Fannie Mae pools 16,327,803 (7,654) 1/12/38 (6.50%) 1 month Synthetic MBX Index (57,066) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 1,207,334 — 1/12/41 5.00% (1 month Synthetic MBX Index (70) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,113,305 — 1/12/41 5.00% (1 month Synthetic MBX Index (122) USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 708,171 — 1/12/39 (5.00%) 1 month Synthetic TRS Index (3,169) USD-LIBOR 5.00% 30 year Fannie Mae pools 958,286 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,340) USD-LIBOR 5.00% 30 year Fannie Mae pools 4,916,153 — 1/12/41 5.00% (1 month Synthetic MBX Index 18,159 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 859,075 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,781 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,033,251 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,869 USD-LIBOR) 3.50% 30 year Fannie Mae pools 516,625 — 1/12/44 3.50% (1 month Synthetic TRS Index 934 USD-LIBOR) 3.50% 30 year Fannie Mae pools 74,476 — 1/12/44 3.50% (1 month Synthetic TRS Index 135 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,054,611 — 1/12/45 4.00% (1 month Synthetic TRS Index 5,543 USD-LIBOR) 4.00% 30 year Fannie Mae pools 39,289 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (83) USD-LIBOR 3.50% 30 year Fannie Mae pools 451,224 — 1/12/45 4.00% (1 month Synthetic TRS Index 1,217 USD-LIBOR) 4.00% 30 year Fannie Mae pools 439,924 — 1/12/45 3.50% (1 month Synthetic TRS Index 1,896 USD-LIBOR) 3.50% 30 year Fannie Mae pools Putnam VT Income Fund 19 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International $731,857 $— 1/12/38 6.50% (1 month Synthetic TRS Index $2,705 USD-LIBOR) 6.50% 30 year Fannie Mae pools 564,601 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,087 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,937,143 — 1/12/39 6.00% (1 month Synthetic TRS Index 7,266 USD-LIBOR) 6.00% 30 year Fannie Mae pools 709,167 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,621 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,166,542 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,870 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,166,542 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,870 USD-LIBOR) 4.00% 30 year Fannie Mae pools 224,747 — 1/12/41 4.50% (1 month Synthetic TRS Index 420 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,047,590 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,705) USD-LIBOR 6.50% 30 year Fannie Mae pools 393,553 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,392) USD-LIBOR 6.50% 30 year Fannie Mae pools 23,513 — 1/12/41 4.00% (1 month Synthetic TRS Index 49 USD-LIBOR) 4.00% 30 year Fannie Mae pools 440,355 — 1/12/40 4.00% (1 month Synthetic TRS Index 1,189 USD-LIBOR) 4.00% 30 year Fannie Mae pools 89,832 — 1/12/39 6.00% (1 month Synthetic TRS Index 337 USD-LIBOR) 6.00% 30 year Fannie Mae pools 816,604 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,063 USD-LIBOR) 6.00% 30 year Fannie Mae pools 564,842 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,998) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,435,125 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,076) USD-LIBOR 6.50% 30 year Fannie Mae pools 677,810 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,397) USD-LIBOR 6.50% 30 year Fannie Mae pools 53,204 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (188) USD-LIBOR 6.50% 30 year Fannie Mae pools 141,918 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (502) USD-LIBOR 6.50% 30 year Fannie Mae pools 377,785 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,396 USD-LIBOR) 6.50% 30 year Fannie Mae pools 802,093 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,965 USD-LIBOR) 6.50% 30 year Fannie Mae pools 20 Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $978,196 $— 1/12/42 4.00% (1 month Synthetic TRS Index $1,568 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,349,387 — 1/12/39 6.00% (1 month Synthetic TRS Index 5,061 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,426,965 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,288 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,422,023 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,948 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,352,377 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,303) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,043,442 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,887 USD-LIBOR) 3.50% 30 year Fannie Mae pools 448,063 — 1/12/45 4.00% (1 month Synthetic TRS Index 1,209 USD-LIBOR) 4.00% 30 year Fannie Mae pools 453,794 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (963) USD-LIBOR 3.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 359,510 — 1/12/41 4.00% (1 month Synthetic TRS Index 745 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,352,377 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,303) USD-LIBOR 5.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/15 Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $3,281 $48,000 5/11/63 300 bp $1,802 CMBX NA BBB– Index BBB–/P 6,388 106,000 5/11/63 300 bp 3,121 CMBX NA BBB– Index BBB–/P 13,088 212,000 5/11/63 300 bp 6,555 CMBX NA BBB– Index BBB–/P 12,483 219,000 5/11/63 300 bp 5,734 Credit Suisse International CMBX NA BB Index — (34,648) 1,963,000 5/11/63 (500 bp) 49,227 CMBX NA BB Index — (893) 92,000 1/17/47 (500 bp) 5,098 CMBX NA BBB– Index BBB–/P 16,662 1,151,000 5/11/63 300 bp (18,808) CMBX NA BBB– Index BBB–/P 43,473 3,310,000 5/11/63 300 bp (58,527) CMBX NA BBB– Index BBB–/P 4,628 115,000 1/17/47 300 bp (1,802) CMBX NA BBB– Index BBB–/P 3,344 116,000 1/17/47 300 bp (3,143) CMBX NA BBB– Index BBB–/P 4,978 118,000 1/17/47 300 bp (1,620) CMBX NA BBB– Index BBB–/P 10,039 171,000 1/17/47 300 bp 477 CMBX NA BBB– Index BBB–/P 6,196 237,000 1/17/47 300 bp (7,057) CMBX NA BBB– Index BBB–/P 10,031 348,000 1/17/47 300 bp (9,428) CMBX NA BBB– Index BBB–/P 24,879 594,000 1/17/47 300 bp (8,336) CMBX NA BBB– Index BBB–/P 25,039 730,000 1/17/47 300 bp (15,780) CMBX NA BBB– Index BBB–/P 65,347 1,836,000 1/17/47 300 bp (37,316) Putnam VT Income Fund 21 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/15 cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International CMBX NA BBB– Index BBB–/P $(477) $69,000 5/11/63 300 bp $(2,604) CMBX NA BBB– Index BBB–/P 139 39,000 1/17/47 300 bp (2,042) CMBX NA BBB– Index BBB–/P 153 39,000 1/17/47 300 bp (2,028) CMBX NA BBB– Index BBB–/P 139 39,000 1/17/47 300 bp (2,042) CMBX NA BBB– Index BBB–/P 474 111,000 1/17/47 300 bp (5,732) CMBX NA BBB– Index BBB–/P 396 111,000 1/17/47 300 bp (5,811) CMBX NA BBB– Index BBB–/P 396 111,000 1/17/47 300 bp (5,811) CMBX NA BB Index — (1,750) 165,000 5/11/63 (500 bp) 5,300 CMBX NA BB Index — (1,249) 146,000 5/11/63 (500 bp) 4,989 CMBX NA BB Index — 1,877 83,000 5/11/63 (500 bp) 5,423 CMBX NA BB Index — (720) 75,000 5/11/63 (500 bp) 2,484 CMBX NA BB Index — 1,060 63,000 5/11/63 (500 bp) 3,752 CMBX NA BB Index — 584 57,000 5/11/63 (500 bp) 3,020 CMBX NA BB Index — 61 50,000 5/11/63 (500 bp) 2,197 CMBX NA BB Index — (952) 92,000 1/17/47 (500 bp) 5,040 CMBX NA BB Index — (124) 62,000 1/17/47 (500 bp) 3,914 CMBX NA BBB– Index BBB–/P (11) 4,000 5/11/63 300 bp (134) CMBX NA BBB– Index BBB–/P (371) 37,000 5/11/63 300 bp (1,511) CMBX NA BBB– Index BBB–/P (321) 40,000 5/11/63 300 bp (1,554) CMBX NA BBB– Index BBB–/P (177) 44,000 5/11/63 300 bp (1,532) CMBX NA BBB– Index BBB–/P (1,100) 66,000 5/11/63 300 bp (3,134) CMBX NA BBB– Index BBB–/P (916) 84,000 5/11/63 300 bp (3,505) CMBX NA BBB– Index BBB–/P (1,575) 157,000 5/11/63 300 bp (6,413) CMBX NA BBB– Index BBB–/P 943 158,000 5/11/63 300 bp (3,926) CMBX NA BBB– Index BBB–/P 1,965 172,000 5/11/63 300 bp (3,336) CMBX NA BBB– Index BBB–/P 632 30,000 1/17/47 300 bp (1,045) CMBX NA BBB– Index BBB–/P 5,092 118,000 1/17/47 300 bp (1,506) CMBX NA BBB– Index BBB–/P 4,750 118,000 1/17/47 300 bp (1,848) CMBX NA BBB– Index BBB–/P 4,750 118,000 1/17/47 300 bp (1,848) CMBX NA BBB– Index BBB–/P 4,988 120,000 1/17/47 300 bp (1,722) CMBX NA BBB– Index BBB–/P 4,162 139,000 1/17/47 300 bp (3,611) CMBX NA BBB– Index BBB–/P 5,181 171,000 1/17/47 300 bp (4,380) JPMorgan Securities LLC CMBX NA BBB– Index — (1,248) 232,000 5/11/63 (300 bp) 5,901 CMBX NA BBB– Index — (5,470) 228,000 5/11/63 (300 bp) 1,556 CMBX NA BBB– Index — (2,937) 114,000 5/11/63 (300 bp) 576 CMBX NA BBB– Index BBB–/P 6,307 114,000 1/17/47 300 bp (67) CMBX NA BBB– Index BBB–/P 12,025 228,000 1/17/47 300 bp (724) CMBX NA BBB– Index BBB–/P 6,065 232,000 1/17/47 300 bp (6,908) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 22 Putnam VT Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $—­ $14,238,000 Corporate bonds and notes —­ 73,836,024 209,000 Mortgage-backed securities —­ 115,831,438 4,929,611 Municipal bonds and notes —­ 1,168,173 —­ Preferred stocks 342,240 —­ —­ Purchased options outstanding —­ 273,604 —­ Purchased swap options outstanding —­ 993,676 —­ U.S. government and agency mortgage obligations —­ 228,418,243 —­ U.S. treasury obligations —­ 133,436 —­ Short-term investments 18,920,214 10,023,317 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $18,446 $—­ $—­ Written options outstanding —­ (199,386) —­ Written swap options outstanding —­ (1,879,203) —­ Forward premium swap option contracts —­ 4,045 —­ TBA sale commitments —­ (102,801,092) —­ Interest rate swap contracts —­ (457,344) —­ Total return swap contracts —­ 4,757 —­ Credit default contracts —­ (377,481) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/14 premiums gain/(loss) (depreciation) # purchases from sales into Level 3 † out of Level 3 † 12/31/15 Asset-backed securities $8,515,000 $— $— $— $5,723,000 $— $— $— $14,238,000 Corporate bonds and notes $— 209,000 — $209,000 Mortgage-backed securities $8 (196,789) — 36,739 4,856,779 — 232,874 — $4,929,611 Totals $— $— $— † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $36,739 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Statement of assets and liabilities 12/31/15 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $450,456,296) $450,396,762 Affiliated issuers (identified cost $18,920,214) (Notes 1 and 5) 18,920,214 Dividends, interest and other receivables 2,574,349 Receivable for shares of the fund sold 563,261 Receivable for sales of delayed delivery securities (Note 1) 39,654,919 Receivable for variation margin (Note 1) 1,159,329 Unrealized appreciation on forward premium swap option contracts (Note 1) 389,369 Unrealized appreciation on OTC swap contracts (Note 1) 202,638 Premium paid on OTC swap contracts (Note 1) 62,593 Total assets Liabilities Payable for purchases of delayed delivery securities (Note 1) 138,790,918 Payable for shares of the fund repurchased 339,973 Payable for compensation of Manager (Note 2) 89,571 Payable for custodian fees (Note 2) 31,548 Payable for investor servicing fees (Note 2) 31,635 Payable for Trustee compensation and expenses (Note 2) 183,415 Payable for administrative services (Note 2) 2,057 Payable for distribution fees (Note 2) 23,336 Payable for variation margin (Note 1) 1,283,186 Unrealized depreciation on OTC swap contracts (Note 1) 325,960 Premium received on OTC swap contracts (Note 1) 311,995 Unrealized depreciation on forward premium swap option contracts (Note 1) 385,324 Written options outstanding, at value (premiums $3,363,084) (Notes 1 and 3) 2,078,589 TBA sale commitments, at value (proceeds receivable $102,840,859) (Note 1) 102,801,092 Other accrued expenses 132,125 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $315,938,468 Undistributed net investment income (Note 1) 10,544,183 Accumulated net realized loss on investments (Note 1) (60,751,209) Net unrealized appreciation of investments 1,381,268 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $157,238,649 Number of shares outstanding 13,929,750 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.29 Computation of net asset value Class IB Net assets $109,874,061 Number of shares outstanding 9,830,795 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.18 The accompanying notes are an integral part of these financial statements. 24Putnam VT Income Fund Statement of operations Year ended 12/31/15 Investment income Interest (including interest income of $33,149 from investments in affiliated issuers) (Note 5) $12,557,319 Dividends 78,744 Total investment income Expenses Compensation of Manager (Note 2) 1,142,039 Investor servicing fees (Note 2) 205,786 Custodian fees (Note 2) 78,603 Trustee compensation and expenses (Note 2) 20,360 Distribution fees (Note 2) 302,872 Administrative services (Note 2) 7,689 Auditing and tax fees 105,115 Other 79,080 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,234,230) Net realized loss on swap contracts (Note 1) (5,398,829) Net realized gain on futures contracts (Note 1) 1,897,605 Net realized gain on written options (Notes 1 and 3) 7,113,908 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (16,455,018) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/15 12/31/14 Decrease in net assets Operations: Net investment income $10,694,519 $14,311,595 Net realized gain on investments 2,378,454 7,828,285 Net unrealized depreciation of investments (16,455,018) (985,950) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (8,799,187) (12,539,895) Class IB (6,042,537) (8,023,749) Decrease from capital share transactions (Note 4) (23,855,725) (21,693,417) Total decrease in net assets Net assets: Beginning of year 309,192,204 330,295,335 End of year (including undistributed net investment income of $10,544,183 and $13,777,426, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund25 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments ­ Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/15­ $12.01­ .44­ (.57) (.59) —­ $11.29­ $157,239­ .56­ 3.74­ 868 e 12/31/14­ 12.01­ .54­ .24­ .78­ (.78) —­ 12.01­ 6.68­ 185,043­ .58­ 4.51­ 455 e 12/31/13­ 12.24­ .58­ (.32) .26­ (.49) —­ 12.01­ 2.13­ 202,468­ .59­ 4.82­ 254 f 12/31/12­ 11.64­ .48­ .76­ 1.24­ (.64) —­ 12.24­ 11.07­ 234,369­ .60­ 4.02­ 203 f 12/31/11­ 12.14­ .54­ .06­ .60­ (1.10) — g,h 11.64­ 5.16­ 238,826­ .58­ 4.57­ 263 f Class IB­ 12/31/15­ $11.90­ .40­ (.56) (.56) —­ $11.18­ $109,874­ .81­ 3.49­ 868 e 12/31/14­ 11.90­ .51­ .24­ .75­ (.75) —­ 11.90­ 6.46­ 124,149­ .83­ 4.25­ 455 e 12/31/13­ 12.13­ .54­ (.31) .23­ (.46) —­ 11.90­ 1.87­ 127,828­ .84­ 4.57­ 254 f 12/31/12­ 11.54­ .44­ .75­ 1.19­ (.60) —­ 12.13­ 10.74­ 145,591­ .85­ 3.77­ 203 f 12/31/11­ 12.03­ .51­ .07­ .58­ (1.07) — g,h 11.54­ 5.00­ 154,091­ .83­ 4.34­ 263 f a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 623 December 31, 2012 695 December 31, 2011 657 g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 26 Putnam VT Income Fund Notes to financial statements 12/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through December 31, 2015. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to Putnam VT Income Fund 27 perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, to hedge market risk and to gain exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap 28Putnam VT Income Fund contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,179,988 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $973,218 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2015, the fund had a capital loss carryover of $52,578,408 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $36,872,506 $— $36,872,506 * 15,705,902 N/A 15,705,902 12/31/16 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary Putnam VT Income Fund 29 and/or permanent differences from income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $913,962 to increase undistributed net investment income and $913,962 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,766,961 Unrealized depreciation (10,991,102) Net unrealized depreciation (8,224,141) Undistributed ordinary income 10,881,696 Capital loss carryforward (52,578,408) Cost for federal income tax purposes $477,531,485 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 32.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $2,041 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $121,071 Class IB 84,715 Total $205,786 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $179, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $302,872 30Putnam VT Income Fund Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $3,117,236,898 $3,082,030,951 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $282,987,550 $3,631,758 $120,000,000 $621,875 Options opened 3,521,468,710 19,901,640 622,000,000 3,684,140 Options exercised (398,282,200) (3,872,572) — — Options expired (1,381,192,850) (5,396,493) (120,000,000) (621,875) Options closed (1,575,870,385) (11,259,608) (543,000,000) (3,325,781) Written options outstanding at the end of the reporting period $449,110,825 $3,004,725 $79,000,000 $358,359 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/15 Year ended 12/31/14 Year ended 12/31/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 317,578 $3,681,773 428,043 $5,136,075 1,680,687 $19,593,023 2,229,415 $26,510,223 Shares issued in connection with reinvestment of distributions 756,594 8,799,187 1,079,165 12,539,895 523,617 6,042,537 695,299 8,023,749 1,074,172 12,480,960 1,507,208 17,675,970 2,204,304 25,635,560 2,924,714 34,533,972 Shares repurchased (2,547,283) (29,665,042) (2,966,191) (35,605,494) (2,806,428) (32,307,203) (3,234,648) (38,297,865) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of Name of affiliate the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund * $— $742,526 $742,526 $45 $— Putnam Short Term Investment Fund * 29,116,959 99,998,282 110,195,027 33,104 18,920,214 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Income Fund 31 Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $50,100,000 Purchased swap option contracts (contract amount) $647,900,000 Written TBA commitment option contracts (contract amount) (Note 3) $97,800,000 Written swap option contracts (contract amount) (Note 3) $669,200,000 Futures contracts (number of contracts) 700 Centrally cleared interest rate swap contracts (notional) $804,800,000 OTC total return swap contracts (notional) $97,100,000 OTC credit default contracts (notional) $14,500,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $144,886 Payables $522,367 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 3,954,182* Unrealized depreciation 5,195,587* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $194,179 $194,179 Interest rate contracts (1,081,993) 1,897,605 (5,593,008) (4,777,396) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(322,181) $(322,181) Interest rate contracts 873,494 (657,066) 183,156 399,584 Total $ 77,403 32Putnam VT Income Fund This page intentionally left blank. Putnam VT Income Fund 33 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $953,782 $— $— $— $— $— $— $953,782 OTC Total return swap contracts* # 1,464 9,930 — — 31,534 42,799 745 — — 86,472 OTC Credit default contracts* # — 89,866 37,332 — 17,688 — 144,886 Futures contracts § — 205,547 205,547 Forward premium swap option contracts # — 389,369 — — 389,369 Purchased swap options** # 149,671 213,749 — 178,952 420,628 30,676 — — — 993,676 Purchased options** # — 273,604 — — 273,604 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 1,283,061 — 1,283,061 OTC Total return swap contracts* # — 53,104 — 192 5,592 19,524 3,303 — — 81,715 OTC Credit default contracts* # 18,028 — — — 375,956 96,287 — 32,096 — 522,367 Futures contracts § — 125 125 Forward premium swap option contracts # — 385,324 — — 385,324 Written swap options # 260,343 260,506 — 264,942 501,446 849 591,117 — — 1,879,203 Written options # — 199,386 — — 199,386 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(120,976) $— $— $— $(259,950) $— $(515,412) $— $— Net amount $(6,260) $(89,931) $(329,279) $(86,182) $(81,016) $(5,853) $— $(14,408) $205,422 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 34 Putnam VT Income Fund Putnam VT Income Fund 35 About the Trustees 36 Putnam VT Income Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer James F. Clark (Born 1974) Vice President and Assistant Treasurer Since 2000 Chief Compliance Officer Since 2007 Since 2016 Director of Accounting & Control Associate General Counsel, Putnam Services, Putnam Investments and Investments, Putnam Investment PutnamManagement Management, and Putnam Retail Management (2003–2015) The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT Income Fund37 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. This report has been prepared for the shareholders H512 of Putnam VT Income Fund. VTAN035 298653 2/16 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2015	$98,861	$ — $6,041	$ — December 31, 2014	$94,440	$ — $5,911	$ — For the fiscal years ended December 31, 2015 and December 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $748,634 and $567,976 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
